DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 7, 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JIMBO U.S. Patent Application No. 2018/0167520 (hereinafter JIMBO).

Regarding claim 7, JIMBO discloses an information processing device (Information processing apparatus 40/50/60/70, Figures 3, 7) included in an information processing system (Information distribution system 100, Figure 3), the information processing system further including at least one managed device (Information distribution system 100 includes an image forming apparatus 80; Figure 3), the information processing device being provided with a processor (CPU 301, Figure 5), a display (Display 306, Figure 5), and a communication device (Communication I/F 304, Figure 5), the at least one managed device being configured such that at least one type of consumables is attached thereto, the information processing device being configured to communicate with the at least one managed device through the communication device (A request for delivering consumables to the image forming apparatus 80; paragraphs 42-47, 102, 112), 
	wherein the information processing device is configured to perform managing the consumables (Consumables delivery status content 402 for administrator; paragraph 189, Figure 12), the managing including: 
	obtaining remaining amount information indicating a remaining amount of the consumables from the at least one managed device through the communication device (Executing the program and controlling the communication I/F 304 to refer to the subscription information and transmit the consumables ordering with the event that the remaining amount of consumables for the image forming apparatus 80; paragraph 103); 
	obtaining forecast information indicating an estimated consumed amount of the consumables in a particular period from an information source in which the forecast information is registered (Remote monitoring apparatus 40 may determine the event ID from the details of the abnormality; paragraph 89 and Table 2); 
	determining whether a remaining amount of the consumables becomes less than a particular determination criteria value within the particular period based on the remaining amount information and the forecast information (When the device information with the remaining toner amount equal to or smaller than a threshold is transmitted to the remote monitoring apparatus 40, the remote monitoring apparatus 40 determines that the toner is to be ordered; paragraph 89 and Table 1 and Table 2); and 
	displaying a management screen on the display, the management screen being a screen displaying a status object indicating a status of the consumables, of which the remaining amount is determined to become lower than the particular determination criteria value in the determining, in association with the at least one managed device (Device information has the items model, machine number, remaining toner amount, counter information, and abnormality, when the device information with the remaining toner amount equal to or smaller than a threshold is transmitted to the remote monitoring apparatus 40 (Information processing apparatus 40/50/60/70), the remote monitoring apparatus 40 determines that the toner is to be ordered; paragraphs 89, 139, 158, 216, Figure 12 and Table 1 and Table 2).
Claims 1 and 13 are directed to a method and a non-transitory computer-readable recording medium, and recite identical features as claim 7.  Thus, claims 1 and 13 are rejected for the same reasons discussed in claim 7 above.

Allowable Subject Matter
6.	Claims 2-6, 8-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Cited Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Matsuda (US 2016/0292629) discloses the information management server analyzes the printer information to determine that the residual amount of ink is equal to or less than a threshold amount on the basis of the ink information of the magenta in the printer information.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675